 In the Matter of T. W. Pmr.T.rps GAS & OnCOMPANYandUTmITYWoiunS ORGANIZING COMMITTEELOCAL UNION #242 (C. I.0.)Case No. C-2623.-Decided July 16, 1943 'DECISIONANDORDEROn May 21,1943, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding, finding that the respondent had en-gaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom, and that it take cer-tain affirmative action, as set forth in the copy of the IntermediateReport annexed hereto.Thereafter, the respondent filed exceptionsto the Intermediate Report and a brief in support of its exceptions.Oral argument was held before the Board in Washington, D. C., onJune 8, 1943.The Board has considered the rulings made by theTrial Examiner at the hearing and finds that no prejudicial error wascommitted.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the respondent'sexceptions, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, T. W. Phillips Gas & OilCompany, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purposes of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :51 N. L. R. B., No. 76.376 T.W. PHILLIPS GAS & OIL COMPANY377(a)Post immediately in conspicuous places in and about its estab-lishments located in the counties of Allegheny, Armstrong, Butler,Beaver, Clearfield, Clarion, Jefferson, Indiana, and Westmoreland ofthe Commonwealth of Pennsylvania, and maintain for a period of atleast sixty (60) consecutive days from the date of posting, notices toits employees stating: (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraph 1(a) of this Order, and (2) that the respondent's employees are freeto become or remain members of Utility Workers Organizing Com-mittee, Local Union #242 (C. I. 0.) or any other labor organization,and that the respondent will not discriminate against any employeebecause of membership in or activity on behalf of any such organiza-tion;(b)Notify the Regional Director for the Sixth Region in writingwithin ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.INTERMEDIATE REPORTMr. S. Craig Carnes,for the Board.Reed,Smith,Shaw&McClay,byMr. Nicholas 17nkovic,of Pittsburgh,Pa., andMr. John L.WilsonandMr.Rolland L. Ehrman,of Butler,Pa., for therespondent.STATEMENT OF THE CABEUpon a charge duly filed on January 11, 1943, by Utility Workers Organizing'Committee, Local Union #242 (C. I. 0.), herein called the Union, the NationalLabor Relations Board, herein called the Board, by its Regional Director forthe Sixth Region (Pittsburgh, Pennsylvania), issued its complaint dated April17, 1943, against T. W. Phillips Gas & Oil Company, herein called the respond-ent, alleging that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (1) and Sec-tion 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and notice of hearing were duly servedupon the respondent and the Union.With respect to the unfair labor practices the complaint alleged in substancethat the respondent by certain of its officers, agents, representatives and em-ployees had interfered with, restrained and coerced, and was interfering with,restraining,and coercing its employees in the exercise of their rights guaran-teed in Section 7 of the Act, in that from on,or about February 1, 1941, it dis-paraged the Union and. District 50, United Mine Workers of America, LocalUnion No.12201,hereinafter called District 50; in that it advised,urged andwarned its employees to refrain from joining said unions ; in that it discouragedmembership and activity of its employees in said unions; in thatit interrogatedits employees concerning their affiliation with said unions;and in that it madeefforts to ascertain the extent to which its employees had become affiliated withsaid unions and the names of the employees belonging to said unions.On or about April 28, 1943, respondent filed an answer in which it deniedthat it had committed any unfair labor practices and—questioned,the right ofthe Union to file charges involving the commission by the respondent of unfairlabor practices with regard to District 50.Pursuant to notice,a hearing was held at Butler,Pennsylvania, on May 3 and' 378DECISIONSOF NATIONAL LABORRELATIONS BOARD4,1943, before the undersigned Trial Examiner, duly .designated by the ChiefTrial Examiner.The Board and the respondent were represented by counseland participated in the hearingFull opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.The respondent rested its case at the close of the Board'scase and produced no witnesses.At the close of the case, the attorney for theBoard moved to conform the pleadings to the proof in regard to formal var-iancesThe motion was granted without objection.At the close of the casethe respondent moved to dismiss the complaint for, lack of proof.Ruling onthis motion was reserved, and the motion is hereby denied.At the close of the hearing, the attorneys for the Board and the respondentpresented oral argument on the record before the undersigned. None of the partiesfiled briefs although given an opportunity to do so.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTT.W. Phillips Gas & Oil Company is a Pennsylvania corporation having itsprincipal office and place of business at Butler, Pennsylvania.The respondent isengaged in the production, transmission, distribution and sale of natural gasand in the production of crude oil.Purchases of material, machinery and equipment by the respondent for,usein its operations consist principally of pipe, meters, wire line, cordage, valbes,gas compressors, engines, and other oil and gas well supplies.The value of suchpurchases of equipment and supplies totals in excess of $100,000 annually, ofwhich approximately 10 percent is purchased from sources outside the Common-wealth of Pennsylvania.-During the year 1942 the respondent produced natural gas valued inexcess of$3,750,000.At least 50 percent of the natural gas produced by the respondentduring the year 1942 was sold to companies that are engaged in interstate com-merce within the meaning of, the Act.The balance of the natural gas produced.by the respondent is furnished to other natural gas companies for consumption,within the Commonwealth of Pennsylvania, and to small commercial and residen-tial consumers.During the year 1942 the respondent produced crude oil with avalue in excess of $40,000.Crude oil produced by the respondent is sold to fourcompanies,viz.,Quaker State Refining Company, Southern Pennsylvania OilCompany, Valvoline Pipe Lines Company and Pennsylvania Refining Company.At least 50 percent of the crude oil produced by the respondent is sold to theQuaker State Refining Company, which company is engaged in interstate com-merce within the meaning of the Act.The crude oil produced by the respondent and sold to the above mentionedcompanies is delivered to the National Transit Company, a common carrier en-gaged in the business of transporting crude oil by pipe lines.The respondent'sbusiness was approximately the same as above during the year 1941.Therespondent produces crude oil in Allegheny and Butler Counties, and its naturalgas business is conducted in Allegheny, Armstrong, Butler, Beaver, Clearfield,Clarion, Jefferson, Indiana, and Westmoreland Counties of the Commonwealth ofPennsylvania.The undersigned finds that the respondent is engaged in interstate commercewithin the meaning of the Act 1I1Matterof Pueblo GasctFuel Company,23 N. L. R. B.1028;Matter o t Consumers PowerCompany, 9N. L. R.B. 701. T.W. PHILLIPS GAS & OIL COMPANY379U. THE LABOR ORGANIZATIONS INVOLVEDUtilityWorkersOrganizingCommittee, Local Union #242, (C.I.0.), is alabor organization which admits to membership employees of the respondent.District 50, United Mine Workers of America, Local Union No. 12201, is alabor organization which admitted to membership employees of the respondent.M. THE UNFAIR LABOR PRACTICESA. BackgroundThe employees of the respondent held a meeting on December 27, 1940, to con-sider union organization.On January 23, 1941, another meeting was held anda representative of District 50 attended.An application for a charter was madetoDistrict 50 on February 5, 1941, and the charter was granted. About 25employees attended the meeting on January 23 and about 65 employees attended.ameeting on February 5. At the latter meeting permanent officers were electedand J. William Cheers was elected president.Thereafter meetings were heldevery 2 weeks.On July 14, 1941, District 50 filed with the Board a petition for investigationand certification.Pursuant to an agreement for consent election, an election-was conducted by the Board on August 21, 1941. Prior to the election, District50 had waived the alleged use of unfair labor practice charges as a basis forobjections to the election, which charges had been previously filed on April 1,1941, by District 50 with the Board.Out of a total of 235 employees in theappropriate unit who were eligible to vote, 81 votes were cast for District 50and 129 votes were cast against District 50.On August 23, 1941, District 50 filedobjections to the election.These objections were dismissed by the Board byletter dated September 10, 1941.The objections to the election did not involvethe charges of unfair labor practices that had been waived.Cheers remained president of the District 50 Local until July of 1942 at whichtime the Local changed its affiliation from District 50 to Utility Workers Or-ganizing Committee, affiliated with the C. I. O.The employees were granted acharter as Local #242 by Utility Workers Organizing Committee.This Localbad the same officers as did the District 50 Local. Cheers continued as presi-4ent of the Union until the latter part of September 1942 when he was no longeremployed by the respondent.2On December 30, 1942, the charges of unfair labor practice filed with theBoard by District 50 were withdrawn'B. Interference,restraint,and coercion 'District 50 conducted a campaign for members in January and February of1941.In the early part of March 1941,J.William Cheers had a conversation-with John Sweeney, a warehouse superintendent.Withrespect to this con-versation,Cheers testified as follows :... And he[Sweeney] came where I worked in the room and told methat T.W. Phillipsand B.D. Phillips were very much opposed to the' The testimony of Cheers is uncontradicted.As noted above, the respondent did notcall any witnesses in its defense.T. W. Phillips and B. D. Phillips were president and vicepresident, respectively, of the respondent.a8 Respondent urges that the fact that the alleged unfair labor practices were committed'while the employees were members of a union other than the charging Union, defeats thejurisdiction of the Board.The undersigned finds the respondent's contention to be withoutmerit. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDunion and would not want it to go through and were willing to do anythingfor the fellows if we would drop the union ...Cheers also had a conversation with John Phillips, the low pressure distri-bution superintendent in the early part of March 1941, which concerned anemployee by the name of John Crawford. Cheers testified that Crawford hadcome to him and asked for the return of his union card, stating that he de-sireda favor from the respondent and that it would not be granted unless hedropped out of District 50.Thereafter, Phillips asked Cheers if Crawford had". . . lifted his card from the union" and Cheers replied that he had destroyedthe union card.About the middle of March, 1941, Cheers had a conversation with BenPhillips, Jr., assistant field superintendent.Cheers testified about it as follows:I asked him what objection his father had to us having the union, andhe stated that the Company had been in the family's hands for years, andthat it would not want the Company broken up, and that if the Unionwent through, that they would sell the Company to a bigger Company, andall of us would lose our positions.The other Company would send theirmen in to run it.In August 1942 Cheers had another conversation with Sweeney.During thelunch hour Cheers was discussing the changeover to the Utility Workers Organiz-ing-Committee with W. Allen Johns, a foreman, when Sweeney walked past andstopped to listen; when Cheers returned to work, Sweeney came to him andtold him that he did not want to hear any more union talk around the ware-house, that he would take him (Cheers) off the job if he heard any moreunion talk, and that if he had to he would take a piece of pipe and "knock (his)damn head off."Woodrow Camp, an employee, became a member of District 50 about Feb-ruary 5, 1941, and frequently attended the union meetings.At some time in1941 Camp had a conversation with W. Allen Johns, the Kittanning Districtforeman.Johns called Camp into his house and asked him what he knew"about this forming a union,"and when Camp said he did not know anythingabout it, Johns said "Did you know that there was a meeting at Ford Citythis afternoon?"Camp replied he did not know a thing about it.Johns.wasCamp's foreman.Concerning a conversation with Ralph A: Beach, assistant field superintend-ent, on February12, 1941,Camp testified as follows :Well,Mr. Beach told ... there was two of us working together, Mr.Mohr and I. He called one of us to the side at the time. He said to me,"Wood, what did you think of the raise?" I said : "It was pretty nice."Then he asked me, "What is the matter with themen, aren't they satis-fied?"I said, "I don't know."He said, "You don't have to belong to aunion to work with the Phillips Gas Company."He said, "Before you doanything why," he said, "think it over and not to give us a stab in theback or a kick in the pants," that he had to work for a living too.Charles R. Mohr, an employee, joined District 50 in the latter part of Janu-ary 1941 and was on the membership committee. On or about February 6,1941,Mohr engaged in the following conversation with Johns, his foreman atthe latter's home :' As has been stated, the respondent offered no proof in contradiction of the testimonyof the Board's witnesses.The undersigned was favorably impressed with the latters'demeanor as witnesses,and credits their testimony In all respects.F T.W. PHILLIPS GAS & OIL COMPANY381Well, he asked me if I attended the meeting at Ford City. I told himthat I had, and he wanted to know what went on. I told him nothingdefinite, and he wanted to know how many of the boys from the districtwere at the meeting, and I told him if he wanted to know anything aboutany of the rest of the boys, he would have to talk to them, and he said tome, he said, "I am not telling you to join the union and I am not tellingyou not to join it," but he said, "There will be a depression."He said,"If I were you, I would think it over very carefully." .. .The meeting referred to by Johns at Ford City was the union meeting held onFebruary 5, 1941.On February 19, 1941, Johns asked Mohr how many employees belonged toDistrict 50.Mohr refused to tell him.Mohr testified as follows about a conversation with Ralph A. Beach on Feb-ruary 12, 1941:W. C. Camp and I were repairing a gate leak on the main line. about11:30 in the morning.R. A. Beach and W. G. Beach and W. A. Johnsdrove into where we were working.R. A. Beach called me off to the sideand he said, "Charley, we are going to give the boys a $10 a month raise."He said, "We are also going to give you an extra week's vacation ; we aregoing to cut your hours to 44 hours a week." He said, "Of course, youknow what caused this." To which I made no reply.On the 19th of February, 1941 Mohr was called into the Kittanning office.W. D. Beach, (previously referred to by Mohr as W. G. Beach), field superin-tendent, Ralph A. Beach, Johns, and Walter Bable, an employee, were present.Mohr testified that the following conversation took place between him andR. A. Beach :... He asked me if I belonged to the union. I told him I did, and hesaidthat Mr. Phillips, B. D. Phillips, had made a lot of new locations forwells to be drilled, and he said if the union grew 5 that they would shutdown the drilling; shut down their old tools and contract their drillingand piping line, and he said, "Of course, that will throwa lot of men outof work."Frank Fulkman, an employee, joined District 50 in the latter part of January1941.Prior to February 5, ,1941, R. A. Beach came to Fulkman's home and wantedto know why the employees were dissatisfied.Fulkman replied that the hourswere too long and the pay unsatisfactory.Beach replied that he thought, theycould get together and work it out for themselves without having "some outsideone come in"; and that there was a depression coming along and he needed hisjob as did Fulkman. Concerning another conversation with Beach in March of1941, Fulkman testified as follows :He [Beach] said a lot of the boys had dropped out of the union; they weretoo hasty in joining and wanted me to drop out of it, see if I couldn't seetheir side of it, and thought they would get along better without a unionthan they would with a union."W. D. Beach was also present while these remarks were made.5 There is an error in the transcript in this instance, as it reads "withdrew." The under-signed recollects that the witness used the word "grew" and, therefore, orders that thetranscript be corrected accordingly. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn March of 1941 Earl Glass, the drilling superintendent,made some remarkstoFulkman.Concerning them,Fulkman testified as follows :He [Glass] accused me of going up in the upper Countries trying to getthe fellows to join the Union at night, and said if we ever went CIO, ifany of the CIO went around the drilling rigs, Ben Phillips would shut themdown and let them rot.He accused me of going up at night contacting these fellows trying toget them to'join the Union.I told him that was the only way I could getup there at night. They don't send me up in the daytime.They sent meup at night.He told me he wouldn't send me in the daytime. I had to goat night.He said, "You know the reason of that." I said,"Sure becauseI Joined the Union."He said, "Sure."Clyde Lockhart,an employee,joined District 50 in the latter part of January1941 and wore a District 50 button while at workOn February 19, 1941, W. D.Beach,R. A. Beach,and Johns came to Lockhart's home. Lockhart testified thatthe following then transpired :Well,they came in and asked me or said, rather,that they understoodfrom reports that came in that I had joined up with the Union.He askedif I had, and I said I did, and he asked me if I was at any meetings. I saidIwas.He didn't say any particular meeting or anything and I said I was.He asked what went on. And 'it just happened at this meeting we werein there was no organizer there, just a friendly meeting. I said there wasnothing more than just a social meeting at that meeting just before that,prior to that time, that is the one I figured they referred to, and they toldme to think it over well before I went too far in the Union, that there hadbeen some of the former men, stating their names, had come to them andtold them that they were done with the Union, that they didn't see why,but they said they were done with the Union,and he named three men thatwere supposed to have made this statement to them that was done withthe Union.And he named the men. The one was Frank Fulkman, FredDimmit, and Jud Klingensmith, .. .Yes, they said to me, they said to me rather to drop my Union activitiesand to talk to the men and to tell and to try to persuade them to drop theirunion activities.And I told him-I told them if the other men would dropthe Union activities I would too,and R A. Beach stated that every manhad to make up his mind,that they couldn't do it that way,that each manhad to make up his own mind, and went on and stated for me to do that,drop my union activities,and by doing so, it would be doing them a favor, .. .W. S. Bable, an employee, became a member of District 50 on February 5, 1941.On February 5, 1941, R. A. Beach came to Bable's house. Bable testified thatthe following conversation took place :He [Beach] told me he understood that there was union activities goingon and he wanted to know what I knew about it. He said any differencethat was between the Company and the employees could be remedied withoutgoing to the extremity of the union and he wanted me to give the union anidea of what I thought before I signed up,as Phillips never had a union, anddidn'twant none now.A few days later Bable again talked with R. A. Beach, W.D. Beach also beingpresent.With respect to this talk,Bable gave the following testimony :He [R. A.Beach] told me he understood the men were dissatisfied andwanted to know what was-the reason.I told him I figured the wages were T.W. PHILLIPS GAS & OIL COMPANY383too low and the hours were too long and the men should have seniorityrights, and if the Union was formed, seniority rights would be a clause inthe union.He told me he didn't think the wages were any lower than anyother company's at that time, and I told him I had talked to men employedby other companies, and they said their wages were higher than ours, so hesaid he would investigate and see, and he did, a couple of days later he noti-fiedme that they had made a check and found that wages would be raisedand wanted to know what I thought about that. I told him I thought it wasvery good.He said, "Don't you think we could get along without a unionnow I"I told him I would take the matter up with the boys at a meeting,and see what they thought about it.He said the union matter was onematter I should decide for myself.On February 19, 1941, Bable had another conversation with R. A Beach at theKittanning office with W. D Beach, Johns, and C. R Mohr, an employee, present.\With respect to this conversation, Bable testified as follows :R. A. Beach asked me if me and Mr. Mohr had attended meetings andsigned cards.We told him we did. He said, "I didn't know you fellowshad signed up and attended meetings."He came into his office the eveningbefore and found on his desk lists of rigs that was to tore down and movedto a new location.I took the matter up with Mr. B. D. Phillips, [the witness was quoting R. A.Beach] and B. D. told him if the union was dropped they would move therigs to new locations and drill the well. If not, they would contract all theirdrilling and pipe laying and the men would be out of work. R. A. Beachasked me what good a union would be if they shut down the work.W R. McCollum was employed by the respondent for about 25 years untilJanuary 9, 1941.His employment was not steady since he was only employedwhen the respondent had drilling work.He did not perform any work for therespondent after January 9, 1941.He joined District i;O on February 5, 1941.On May 3, 1941, Earl Glass, superintendent of drilling, told McCollum and Mc-Nutt, another employee, to report for work at the Butler office.McCollum andMcNutt were met at the Butler office by R. A. Bech and Glass. -McCollum testi-fied as follows concerning a conversation that took place in Beach's office :Well, the first thing that was said, he [Beach] wanted to know if wewere in favor of the union, asked what we knowed about it, he said, "Ifyou are one hundred per cent in favor of the union, we don't want youto go on that well. If you are in favor of the Company one hundred percent, you can work on it at once, but if you are in favor of the union,you can't go "He asked me what I thought of it. I said, "It is just like this, if every-body else joined that union, I ain't going to be called a scab."That was,my answer. "My goodness," he said, "If we had the rig half torn up, itwill be torn down."He also said, "If you go on this Beal Well to work,and anybody comes in the rig and mentions union, he can go out."Mr. Beach stated that it cost $25 to join the union.He said it was nogood, nobody belonged to it, would not be any good.He further stated,if the Union went through, that the Company would quit drilling operations.Since May 3, 1941, McCollum had not been called on by the respondent forany drilling work up to the time of the hearing. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. R. Milliganwas employed by the respondent at the time of the hearingand hadbeen so employed for about 25 years. In the latter part of January1941,Milligan had a conversation with R. A. Beach in the presence of Johns.Milligantestified that Beachsaidto him, "If you have any trouble,come to meand not to the union . . . There will be a little raise coming, $10.During the latter part of January, 1941, Milligan also had a conversationwith Johns.With respect to this conversation, Milligan testified :He told me if I joined the union, I would tramp brush up to my hips,walk the line if the brush got up to my hips around there.A.K. Bleakney was employed by the respondent for about 18 years up toMarch 15, 1943.He became a member of District 50 on January 23, 1941.R. A. Beach had a conversation with Bleakney on February 4, 1941. Bleakneytestified aboutit asfollows:He [Beach] told me there had been three different ones in his office theevening before and told him that I was agitating the unionand makingtrouble between other employees... .Yes, he told me not to join the union, and be wanted to know what theboys wanted... "Think it over" ; he said, "Give us a boost, not a kick."He said "Remember when a man gets to be around 40 years old, his hairgetsmighty thinon top forholding a job."The undersigned finds that by the foregoingremarksof John Sweeney, JohnPhillips,Ben Phillips, Jr.,W. Allen Johns, Ralph A. Beach, W. D. Beach, andEarl Glass, all of whom were supervisory employees of the respondent, by thethreat to assign Milligan to more arduous duties if he should join District50, by the implied threat to discharge Bleakney if he joined District 50, and bythe denial of employment to McCollum for favoring District 50, the respondenthas interfered with, restrained, and coerced its employees in the exercise ofthe rightsguaranteedin Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the respondent has engaged in unfair laborpractices, it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS Or LAw1.District 50, United Kline Workers of America, Local Union No. 12201 andUtilityWorkers Organizing Committee, Local Union #242 (C. I. 0.) were andare labor organizations within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees, in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act. T.W. PHILLIPS GAS & OIL COMPANY3853.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law,the undersigned hereby recommends that the respondent, T. W. Phillips Gas &Oil Company, its officers, agents, successors, and assigns shall :1.Cease and desist from:(a) Interfering with, restraining, or coercing its employees in the exerciseof the rights to self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Post immediately notices to all its employees in conspicuous places inand about its establishments located in the Counties of Allegheny, Armstrong,Butler,Beaver, Clearfield, Clarion, Jefferson, Indiana, andWestmoreland ofthe Commonwealth of Pennsylvania, and maintain said notices for a period of atleast sixty (60) consecutive days, stating: (1) that the respondent will notengage in the conduct from which it is recommended that it cease and desist inparagraph 1 (a) of these recommendations; and (2) that the respondent's em-ployees are free to become or remain members of Utility Workers OrganizingCommittee, Local Union #242, (C. I. 0.) or any other labor organization, and thatthe respondent will not discriminate against any employee because of membershipin or activity on behalf of any such organization ;(b)File with the Regional Director for the Sixth Region on or before ten(10) days from the receipt of this Intermediate Report, a report in writingsetting forth in detail the manner and form in which the respondent has com-plied with the foregoing recommendations.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the respondent notify saidRegional Director in writing that it will comply with the foregoing recom-mendations, the National Labor Relations Board issue an order requiring therespondent to take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board-Series 2, as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry ofthe order transferring the case to the Board, pursuant to Section 32 of ArticleII of said Rules and Regulations, file with the Board, Shoreham Building,Washington, D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and four copies of a brief in support thereof.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of the order transferring the case tothe Board.Joan H. EADIE,Trial Examiner.Dated May 21, 1943.